Citation Nr: 1728447	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  12-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating for peripheral neuropathy of the right lower extremity in excess of 20 percent for the period beginning March 7, 2014.

2. Entitlement to a rating for peripheral neuropathy of the left lower extremity in excess of 20 percent for the period beginning April 8, 2015. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to September 1966. His awards and decorations include the Combat Action Ribbon.

This case initially came before the Board of Veterans Appeals (Board) on appeal from April 2009 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as a March 2012 rating decision of the RO in Houston, Texas. During the course of the appeal, jurisdiction was transferred to the RO in Houston, Texas.

In January 2011, the Veteran testified at a hearing before a Decision Review Officer (DRO). In February 2014, the Veteran testified at a videoconference hearing before the undersigned. Transcripts of these hearings are of record.
 
In February 2015, the Board remanded the case for additional evidentiary development. Then in a May 2016 decision, the Board denied ratings in excess of 20 percent for peripheral neuropathy of the right and left lower extremities for, respectively, the period beginning, March 7, 2014, and the period beginning April 8, 2015. Staged ratings were assigned for additional time periods. The Board also remanded the issues of entitlement to a total disability rating based upon individual unemployability (TDIU) and special monthly compensation (SMC) for additional development, which is still ongoing. The Board observes that its May 2016 decision also resolved a number of other issues, which are no longer on appeal. 

This appeal is in regard to the above described May 2016 Board decision. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). Subsequently, a Joint Motion for Partial Remand (JMPR) was entered to vacate the Board decision as it pertained to the issues contained on the above title page. The JMPR referred to the other issues from the May 2016 Board decision and stated that they should remain undisturbed. In October 2016, the Court issued an order granting said motion and remanded the case to the Board for further development. The appeal has returned to the Board for further consideration.

As noted above, the issues of entitlement to a TDIU and SMC are undergoing development at the RO. The Board acknowledges the Veteran and his representative submitted evidence in support of these issues and suggested that the Board should assume jurisdiction over them in addition to the increased rating claims currently on appeal and discussed herein. However, the Board finds that the RO must first readjudicate the TDIU and SMC issues, as indicated by its previous remand. If these benefits are not granted, then a supplemental statement of the case will be issued and they will be returned to the Board at a later date.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 
 

FINDINGS OF FACT

1. The Veteran's service-connected peripheral neuropathy of the right lower extremity has not been manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve since March 7, 2014.

2. The Veteran's service-connected peripheral neuropathy of the left lower extremity has not been manifested by moderately severe or severe incomplete paralysis nor complete paralysis of the sciatic nerve since April 8, 2015.





CONCLUSIONS OF LAW

1. The criteria for a rating for peripheral neuropathy of the right lower extremity in excess of 20 percent since March 7, 2014 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a) (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.21, 4.124, Diagnostic Code 8599-8520 (2016).

2. The criteria for a rating for peripheral neuropathy of the left lower extremity in excess of 20 percent since April 8, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(a); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 3.400, 4.1, 4.2, 4.3, 4.7, 4.21, 4.20, 4.27, 4.124, Diagnostic Code 8599-8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal. 

The Veteran's statements in support of the claim are of record, including testimony provided at the hearing before the undersigned Veterans Law Judge. The hearing focused on the elements necessary to substantiate his claim and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits. Thus, the material issues on appeal were fully developed in accordance with 38 C.F.R. § 3.103(c) (2016).

In the decision below, the Board references a 2017 examination that was conducted and is pertinent.  The Veteran's representative has been provided with a copy of the examination, has cited it in written argument to the Board, and in that letter waived RO consideration of evidence provided in that letter.  As such, the Board concludes that there is no prejudice to proceeding to the merits, and citing to this evidence.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R. Part 4. The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

While it is necessary to consider the complete medical history of the Veteran's condition in order to evaluate the level of disability and any changes in condition, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Francisco v. Brown, 7 Vet. App. 55 (1994).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.

Analysis

The Veteran is seeking an increased rating for his service-connected peripheral neuropathy of the right and left lower extremities in excess of 20 percent. His peripheral neuropathy of the right lower extremity was previously rated as 10 percent disabling from November 20, 2007, 20 percent disabling from November 3, 2009, 40 percent disabling from August 8, 2011, and currently rated as 20 percent disabling from March 7, 2014. 

His peripheral neuropathy of the left lower extremity was previously rated as 20 percent disabling from November 20, 2007, 40 percent disabling from August 8, 2011, 60 percent disabling from March 7, 2014, and is currently rated 20 percent disabling from April 8, 2015. As discussed above, the Board's May 2016 decision resulted in staged ratings, and the Court's October 2016 JMPR held that the staged ratings, as well as several other issues, should remain undisturbed. Therefore, the issues listed on the title page are the only periods presently before the Board and discussion will be limited to the Veteran's symptoms since March 7, 2014 and April 8, 2015. 

In this case, Diagnostic Code 8599 denotes an unlisted condition or disease of the peripheral nerves, and the RO determined that the rating criteria most analogous to the Veteran's service-connected peripheral neuropathy of the right and left lower extremities are encompassed under Diagnostic Codes 8520. See 38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve. 38 C.F.R. § 4.124a. Under Diagnostic Code 8520, mild incomplete paralysis is rated 10 percent disabling. Moderate incomplete paralysis is rated 20 percent disabling. Moderately severe incomplete paralysis is rated 40 percent disabling. Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling. Complete paralysis of the sciatic nerve, in which the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, is rated 80 percent disabling. Diagnostic Code 8620 refers to neuritis of the sciatic nerve while Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.

A note preceding the Schedule of Ratings for Diseases of the Peripheral Nerves provides that the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve. The note further states that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.

The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue. Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

The VA's Adjudication Manual does provide guidance in evaluating the severity of nerve paralysis. According to the Manual, "mild" incomplete paralysis is demonstrated by subjective symptoms or diminished sensation. M21-1, Part III, Subpart iv, 4.G.4.b. "Moderate" incomplete paralysis is manifested by the absence of sensation confirmed by objective findings. Id. "Severe" incomplete paralysis is manifested when more than sensory findings are demonstrated, such as atrophy, weakness, and diminished reflexes. Id. A separate evaluation may be assigned for symptoms that are separate and distinct, do not overlap, and are attributed to different lower extremity nerves. M21-1, Part III, Subpart iv, 4.G.4.d. This means that separate evaluations are warranted when symptoms arise from any of the five nerve branches listed in the table in M21-1, Part III, Subpart iv, 4.G.4.c.

At a March 7, 2014 private DBQ examination, the physician noted a finding of muscle atrophy in the left leg, with the normal side measured at 48 centimeters and the atrophied side measured at 34 centimeters, a difference of 14 centimeters.  Reflex testing in the knees and ankles were hypoactive. Sensory testing of the right upper thigh, thigh/knee, and feet/toes were decreased and the right lower legs/ankles was absent; and the left upper thigh, thigh/knee, legs/ankles, and feet/toes were absent. The examiner noted the Veteran has radicular pain, characterized as moderate in the right lower extremity and severe in the left lower extremity, and additional symptoms of "left foot drop [noting the Veteran] does not have full control of left foot when trying to walk."

In a July 2014 private orthopedic examination, the examiner noted that because of his low back and lower extremity disabilities, the Veteran experienced poor range of motion, weakened movement, pain on movement, interference with sitting and standing, an abnormal gate, and left foot drop, all of which contributed to his required use of a cane and walker in order to ambulate. The examiner noted decreased flexion and extension movements in the lower extremities and decreased reflexes in the ankles. The Veteran was noted to suffer from an inability to stand/bear weight, ambulate, and sleep due to severe pain and cramping. 

Following an April 8, 2015 VA DBQ examination for back conditions and review of the claims file, the VA examiner noted there were no findings of muscle atrophy.  Reflex testing results in the knees were normal and the ankles were hypoactive.  Sensory testing results in the bilateral thigh/knees were normal and in the bilateral upper anterior thigs, lower legs/ankles, and feet/toes were decreased. In addition, signs of radicular pain were mild and moderate in the lower extremities.

A separate April 2015 VA DBQ examination for peripheral nerves conditions also documented review of the sciatic nerve revealed moderate incomplete paralysis of the right lower extremity and mild incomplete paralysis of the left lower extremity.  Reflex testing results were normal in the knees and hypoactive in the ankles, and sensory testing results were decreased in the bilateral lower extremities.

Review of the evidentiary record also includes VA treatment records that show complaints of pain in the legs and prescribed medication for neuropathy in April 2011 (found in Virtual VA) and the Veteran denied limb weakness and numbness in July 2011 (found in Virtual VA). The Veteran has also been prescribed medication for his condition.

The Veteran's most recent and pertinent VA examination for peripheral nerve conditions occurred in February 2017. The examiner provided a diagnosis of bilateral lower extremity peripheral neuropathy, dated 1964. The examiner stated that the Veteran complained of lower back pain and stiffness with numbness and tingling in his legs. The examiner determined that the Veteran's symptoms included mild paresthesia and/or dysesthesias, as well as moderate numbness of the lower extremities, bilaterally. Knee extension, ankle plantar extension flexion, and ankle dorsiflexion testing showed scores of 4/5 (active movement against some resistance), bilaterally. Other muscle strength testing was normal and no atrophy was indicated. Reflex testing was normal, except for hypoactive results for the ankles and knees, bilaterally. The Veteran's gait was reported as very weak and unsteady. The severity of the Veteran's peripheral neuropathy, right and left sciatic nerves was recorded as resulting in mild incomplete paralysis. The boxes documenting moderate incomplete paralysis, moderately severe incomplete paralysis, or severe incomplete paralysis, with marked muscular atrophy were not checked off. All other nerves were reported as normal and there was no form of paralysis noted. The examiner reported that the Veteran occasionally used assistive devices such as a brace, crutches, and a walker and also regularly used a cane. The examiner also stated that the Veteran is unable to bend over or walk unassisted due to lower back pain.

After review of the evidence of record, as discussed above, the Board finds that the Veteran's peripheral neuropathy of the right lower extremity has not been manifested by moderately severe incomplete paralysis or severe incomplete paralysis nor complete paralysis of the sciatic nerve since March 7, 2014. Similarly, the Veteran's peripheral neuropathy of the left lower extremity has not been manifested by moderately severe incomplete paralysis or severe incomplete paralysis nor complete paralysis of the sciatic nerve since April 8, 2015. As such, a rating in excess of the currently assigned 20 percent rating is not warranted since March 7, 2014 or April 8, 2015, respectively.

In other words, an evaluation higher than 20 percent for either of the lower extremities is not warranted at any time since March 7, 2014 or April 8, 2015. The preponderance of the evidence is against a finding of moderately severe or severe incomplete paralysis, or complete paralysis. While the VA examiners had the opportunity to do so, they did not report that the Veteran's symptoms could be characterized as resulting in moderately severe or severe incomplete paralysis, or muscular atrophy or any other worsening symptomatology to warrant a higher rating. Moreover, normal muscle strength was generally found on examination, despite the Veteran's claims of lower back pain and stiffness with numbness and tingling is his legs. In that regard, the Board assigns more probative value to findings of the VA examiners than to the Veteran's reported symptomatology, because examiner findings were based on specific, objective clinical tests, and on the examiner's greater experience and knowledge. Likewise, reflex testing was generally normal as well and there was no atrophy reported at any pertinent time since March 7, 2014 or April 8, 2015, respectively. 

In sum, the Veteran's symptoms of peripheral neuropathy of the right and left lower extremities are more characteristic of a disability picture that is contemplated by the 20 percent rating assigned for the above periods. There is no medical evidence to suggest that his symptoms meet the level required for a higher evaluation or that he should be rated under a separate Diagnostic Code. As such, the Veteran's claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

All Ratings Claims

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The Board has found no section that provides a basis upon which to assign a higher disability rating for his disabilities. 

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation. 38 C.F.R. § 3.321(b)(1). An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996). An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Thun, 22 Vet. App. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116. 

Here, the rating criteria reasonably describe and contemplate the severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the lower extremities. The Veteran reported pain, numbness, and tingling of the extremities. The Veteran described the functional effects of the symptoms. Reports of diminished reflexes, strength, and trophic changes were also taken into consideration. The ratings schedule for the nerves contemplates symptoms such as pain, paresthesia, loss of sensation, atrophy, etc. Furthermore, the rating criteria allow for additional signs and symptoms of disability, and greater degrees of disability. There is no evidence in the record of an exceptional or unusual clinical picture to render impractical the application of the regular schedular standards. The Schedular criteria are therefore adequate, and no further discussion of 38 C.F.R. § 3.321is required.

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced. Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014). However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities. Therefore, remand for referral for extraschedular consideration on a collective basis is not warranted. Yancy v. McDonald, 27 Vet. App. 484 (2016).



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating for peripheral neuropathy of the right lower extremity in excess of 20 percent for the period beginning March 7, 2014 is denied.

Entitlement to a rating for peripheral neuropathy of the left lower extremity in excess of 20 percent for the period beginning April 8, 2015 is denied. 


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


